Citation Nr: 1115612	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbar spine strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension and high cholesterol.

3.  Entitlement to service connection for hypertension and high cholesterol as secondary to service-connected lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to January 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal of July 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) RO in Waco, Texas.    

The July 2007 rating decision, in pertinent part, denied the Veteran's claim of entitlement to an increased disability rating for a lumbar spine strain.  The March 2008 rating decision denied his claim of entitlement to service connection for his hypertension and high cholesterol.

The issue of entitlement to service connection for hypertension and high cholesterol, as secondary to a service-connected lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  Throughout the rating period, the Veteran's lumbar spine strain is manifested by limitation of motion with pain and no evidence of neurological impairment.

2.  Hypertension and high cholesterol were initially demonstrated years after service and are not causally related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; 4.124a, Diagnostic Codes 8520, 8620 (2010).

2.  Hypertension and high cholesterol were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2007 and September 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a May 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claim for an increased evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  VA did not provide the Veteran with a medical examination regarding his direct service connection claim but none was required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed further below, the evidence of record does not establish any in-service event, injury, or disease related to hypertension or high cholesterol.  Accordingly, no examination is warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Note (1) defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations are defined as orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling, which contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  

For VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The Board finds that the evidence of record does not support an evaluation in excess of 10 percent based on incapacitating episodes of intervertebral disc syndrome.  The Veteran has not provided lay testimony of any incapacitating episodes.  At the May 2007 and August 2009 VA examinations, the Veteran stated he did not have incapacitating episodes.  Accordingly, an increased evaluation is not warranted under this diagnostic code.  

The Board finds that the evidence of record does not support an evaluation in excess of 10 percent under the general rating formula.  At the May 2007 VA examination, forward flexion was to 90 degrees, extension was to 30 degrees, and bilateral lateral flexion and rotation were to 30 degrees each.  Combined range of motion was 240 degrees.  At the August 2009 VA examination, there was lumbar spine forward flexion to 70 degrees, extension to 15 degrees and bilateral lateral rotation and flexion were to 20 degrees.  Combined range of motion was 165 degrees.  Additionally, although the May 2007 found an antalgic gait, there was also normal spine curvature, no muscle spasm or guarding severe enough to result in an abnormal gait, and no abnormal spinal contour.  The August 2009 VA examiner noted a normal gait, no muscle spasms, and a symmetrical spine.  Likewise, there was no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for his service-connected degenerative lumbar spine strain under the General Rating Formula.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain at the end range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The Veteran has normal deep tendon reflexes bilaterally throughout the rating periods on appeal.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion; both VA examiners noted that the Veteran's complaints of pain did not produce any additional limitations.  Both VA examiners also noted that there was no additional functional limitation upon repetitive motion.  The Board notes that the Veteran provided competent and credible testimony at the July 2010 hearing regarding the affects of his spine disability on his activities of daily living and his pain levels.  But the pain and limitation of motion are accounted for in his evaluation.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 10 percent evaluation, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for the orthopedic manifestations of his service-connected lumbar spine strain.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  At the August 2009 VA examination, the Veteran did not report any neurologic symptoms.  The examination reported noted intact lower extremity sensation, good motor strength, negative Lasegue's sign, and symmetric reflexes.  At the May VA examination there was intact sensation, good strength, and normal reflexes of the bilateral lower extremities.  The medical evidence demonstrates that the Veteran's neurologic evaluations at his VA examinations are negative, and does not allow for a finding of neurologic manifestations of the Veteran's service-connected lumbar spine strain.  Thus, he is not entitled to a separate, compensable rating under DC 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations of the disability at issue.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbar spine strain is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar spine strain; the Veteran's lumbar spine strain has been manifested by pain, which the Board considered in assessing the Veteran's limitation of motion under the rating criteria for the currently assigned 10 percent rating.  Higher ratings are available based on limitation of motion, incapacitating episodes, and additional functional limitation, which adequate describe his symptoms.  Accordingly, the Veteran's disability contemplates the symptomatology and severity of his disability.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension and high cholesterol so this claim must be denied.  38 C.F.R. § 3.102.  The evidence of record shows diagnoses of hypertension and high cholesterol.  Thus the issues remaining are whether there was an in-service incurrence or aggravation, whether the disorders were diagnosed within one year of service discharge, and whether there is a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to hypertension or high cholesterol.  Likewise, the 1992 Report of Medical History and separation examination report do not show any related complaints or disabilities, and his physical evaluation was normal and his blood pressure was 108/70.  The evidence of record shows that the first diagnosis of hypertension was in 2006, over 13 years after service discharge.  

A January 2008 VA examination was provided.  The VA examiner provided an opinion regarding secondary service connection, but not regarding direct service connection.  The examiner noted, however, that essential hypertension is of unknown etiology and its diverse and hemodynamic and pathophysiological derangements are unlikely to result from a single cause.  Heredity is a predisposing factor.  Environmental factors such as dietary changes, obesity, stress, and inactivity seem to act only in genetically susceptible persons.  The examiner also noted a positive family history of hypertension and that high cholesterol is a genetically constitutionally determined condition.  

The Board finds that the evidence of record does not support a finding of service connection for hypertension and high cholesterol.  First, presumptive service connection is not warranted as hypertension was not diagnosed within one year of his discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Second, there was no evidence of in-service incurrence, and the time gap of over 13 years between discharge and diagnosis, without lay assertions of an earlier diagnosis, weighs against a finding of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Additionally, a January 2008 VA examination suggests that the Veteran's diagnoses are hereditary and/or genetic.  Although the Veteran asserts that there is a relationship between his hypertension and high cholesterol and active service, he is not competent to provide that opinion, as it is a medical opinion:  it requires specialized medical knowledge as hypertension and high cholesterol are not conditions which a lay person can observe.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that it is improper to categorically reject lay evidence offered to establish medical etiology or diagnosis); Caluza v. Brown, 7 Vet. App. 498, 504 (1995), aff'd by 78 F.3d 604 (Fed. Cir. 1996) (noting that where issue does not require medical expertise, lay testimony may suffice); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education).  The evidence of record thus does not support a nexus between service and the Veteran's hypertension and high cholesterol.  Accordingly, service connection is not warranted.

As there is a preponderance of evidence against his claim of entitlement to direct service connection for hypertension and high cholesterol, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating greater than 10 percent for lumbar spine strain is denied.

Entitlement to direct service connection for hypertension and high cholesterol is denied. 


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain a VA medical opinion.

VA's duty to assist includes obtaining evidence necessary to substantiate the claim, which may include a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such an examination should, when pertinent, contain medical opinions regarding direct and secondary service connection.  38 C.F.R. §§ 3.303, 3.310 (2010).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Here, a January 2008 VA examination was provided.  That examination was conducted upon a review of the claims file and provided adequate medical etiology opinions regarding direct service connection and service connection based upon a lack of exercise, secondary to the Veteran's service-connected lumbar spine disability.  But in a March 2010 VA medical record and at the July 2010 Board hearing, the Veteran asserted that his hypertension and high cholesterol could have been caused by the medication he took for his lumbar spine disability.  He submitted a prescription for this medication which listed high blood pressure as a possible side effect.  Additionally, in a March 2010 VA medical record, the Veteran told the examiner that he needed his doctor to change his pain medication because it was increasing his blood pressure.  The examiner referred to a physician, who instructed the Veteran to stop the pain medication, take an alternate medication, and to see him in a few months.  There is thus some of evidence of record that suggests that there is a possible link between the medication and increased blood pressure.  Accordingly, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After any additional records are associated with the claims file, request an opinion from the same VA examiner who conducted the January 2008 examination.  If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, afford the Veteran a new comprehensive examination to provide an opinion regarding whether it is as likely as not that the Veteran's hypertension and high cholesterol are secondary to the medications taken for his service-connected lumbar spine disability.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


